DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/12/2021 has been entered.  Claims 1-15 remain pending in the application.  

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of additive manufacturing, comprising: forming a product via additive manufacturing (AM); placing a resonator adjacent the product as the product is being formed in the AM, the resonator operating over a microwave frequency spectrum and emanating electromagnetic energy; and determining a material property of the product as a function of resonant frequency of the resonator.  
The closest prior art is Buller et al. (US 2017/0239719; "Buller") in view of Waggoner et al. (The relationship between material properties, device design, and the sensitivity of resonant mechanical sensors, Journal of Applied Physics 105, 054306 (2009); doi: 10.1063/1.3079793; hereinafter "Waggoner") as set forth in the Non-Final 
	Applicant argues that Waggoner is also silent as to a microwave frequency resonator that emanates electromagnetic energy (remarks, page 10).  Applicant argues that Waggoner's resonators are excited by piezoelectric elements (remarks, page 10).  Applicant argues that this is mechanical excitation, not electromagnetic excitation (remarks, page 10).  Applicant argues that Waggoner does not teach or suggest microwave frequencies (remarks, page 10).  Applicant argues that Waggoner teaches resonators with frequencies on the order of 2 or 3 MHz (remarks, page 10).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest the resonator operating over a microwave frequency spectrum and emanating electromagnetic energy, as in claim 1, or the resonator to operate over microwave frequency, as in claims 9 and 14 (resonators are sized based on their operational frequency, thus this limitation is more than a mere manner of operating a disclosed device and is entitled to full patentable weight).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733